COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of T.M.D, Jr., B.M.D., Z.T.D and E.M.D. children
                          v. Department of Family and Protective Services

Appellate case number:    01-13-00970-CV

Trial court case number: 2007-02141

Trial court:              312th District Court of Harris County

        Texas Rule of Judicial Administration 6.2 imposes an absolute 180-day deadline for the
final disposition of cases involving the termination of parental rights. See TEX. R. JUD. ADMIN.
6.2(a). Because the notice of appeal in this case was filed on November 7, 2013, this Court is
required to issue a final disposition in this case on or before May 6, 2014. See id. Accordingly, in
light of the short time available to resolve the appeal, the parties are advised that no briefing
extensions will be granted in this case absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: February 3, 2014